DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following title is suggested: Handheld Pet Diagnostic Device and Methods of Use (where “Pet” is not in all capitals).
The disclosure is objected to because of the following informalities: “delivery lumen” and “power cable” are both labeled with the numeral “152”.

Drawings
1) The drawings are objected to because in Fig. 4, “160” appears twice.  
2) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “156”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Objections
Claim 5 is objected to because:  “lens couple” is suggested to recite “lens coupled”. 
Claim 7 is objected to because “at least blacklight” is suggested to recite “at least a blacklight”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 12-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 12, it is unclear as to whether “a housing” is referring to the same housing that is set forth in claim 1.
Regarding claims 16-20, “the fur” lacks proper antecedent basis in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yao (US 2019/0029592).
Regarding claim 1, Yao discloses a handheld diagnostic device (Abstract: “measuring edema”) comprising: a housing ([0111]: “device housing 910”) having a proximal end and a distal end (Figs. 9A, 9B show a bottom and top end); a magnifying element coupled to the housing ([0111]: “camera lens 125”); a nozzle ([0111]: “first nozzle end 117”); at least one light ([0118]: “at least one light source”); and a flow control configured and arranged to adjust a flow rate of a gas flowing through the nozzle ([0115]: “triggering mechanism 115 can be a button, switch, or dial”).
Regarding claim 2, Yao discloses that the housing includes a body, a neck and a face (Figs. 9A, 9B show a housing with a body, a neck, and a face).
Regarding claim 3, Yao discloses that the nozzle is disposed on the face (Figs. 9A, 9B show “first nozzle end 117” on a face).
Regarding claim 4, Yao discloses that the flow control includes a wheel or digital switch, and an on-and-off switch disposed on the body ([0115]: “triggering mechanism 115 can be a button, switch, or dial”).
([0111]: “camera lens 125” on the face in Figs. 9A, 9B).
Regarding claim 12, Yao discloses system comprising: the handheld diagnostic device of claim 1 (see rejection of claim 1 above); a base unit having a housing, and an air compressor disposed within the housing ([0114]: “air compressor external to the housing”); and a flexible tubing coupled to the handheld diagnostic device and the base unit and configured to deliver a gas from the air compressor to the nozzle ([0011]: “hose” is a flexible tubing connecting the nozzle to the compressed air source).
Regarding claim 13, Yao discloses a power source coupled to the base unit ([0114]: an “air compressor” requires power).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, and 5 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (US 2019/0029592) in view of Hayes (US 4398800)
Regarding claim 1, Yao discloses a handheld diagnostic device (Abstract: “measuring edema”) comprising: a housing ([0111]: “device housing 910”) having a proximal end and a distal end (Figs. 9A, 9B show a bottom and top end); a nozzle ([0111]: “first nozzle end 117”); at least one light ([0118]: “at least one light source”); and a flow control configured and arranged to adjust a flow rate of a gas flowing through the nozzle ([0115]: “triggering mechanism 115 can be a button, switch, or dial”).  Yao does not explicitly disclose a magnifying element coupled to the housing.  However, Hayes teaches coupling a magnifying element to a hand-held device (Figs. 1-3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the magnifying element of Hayes to the device of Yao, as to provide a means of magnification.
Regarding claim 2, Yao discloses that the housing includes a body, a neck and a face (Figs. 9A, 9B show a housing with a body, a neck, and a face).
Regarding claim 5, Yao does not explicitly disclose that the magnifying element includes a lens couple to the body and rotatable relative thereto and configured to transition between a first position above the nozzle and a second position below the nozzle.  However, Hayes teaches coupling a magnifying element to a hand-held device (Figs. 1-3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the magnifying element of Hayes to the device of Yao, as to provide a means of magnification.

Claim(s) 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (US 2019/0029592), as applied to claim 2 above, in view of Palmer (US 2006/0133798).
Regarding claim 6, Yao discloses that the magnifying element includes a camera to capture an image and transmit it to a display ([0111]: “camera lens 125”).  Yao does not explicitly disclose a zoom toggle disposed on the housing to zoom in and out.  However, Palmer teaches controls for manipulating a zoom lens assembly ([0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention .

Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (US 2019/0029592), as applied to claim 2 above, in view of Mullani (US 2004/0174525).
Regarding claim 7, Yao does not explicitly disclose at least one blacklight disposed on the face.  However, Mullani teaches a dermoscope that utilizes UV light to aid in visualization ([0049]: “UV”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the UV light source of Mullani to the device of Yao, as to provide enhanced visualization in the ultraviolet range.
Regarding claim 10, Yao discloses at least one LED ([0118]: “LED”) and a camera lens ([0111]: “camera lens 125”).  Yao does not explicitly disclose at least one blacklight disposed on the face.  However, Mullani teaches a dermoscope that utilizes UV light to aid in visualization ([0049]: “UV”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the UV light source of Mullani to the device of Yao, as to provide enhanced visualization in the ultraviolet range.

Claim(s) 9 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (US 2019/0029592), as applied to claim 2 above, in view of Schoess (US 10506961).
Regarding claim 9, Yao does not explicitly disclose a laser disposed on the face.  However, Schoess teaches a scanning device with a laser light source (14:46-49 “laser diode”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing .

Claim(s) 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (US 2019/0029592) in view of Mullani (US 2004/0174525), as applied to claim 10 above, in view of Palmer (US 2006/0133798).
Regarding claim 11, Yao discloses controlling an LED ([0118]: “LED”).  Yao does not explicitly disclose at least one controlled blacklight.  However, Mullani teaches a dermoscope that utilizes UV light to aid in visualization ([0049]: “UV”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the UV light source of Mullani to the device of Yao, as to provide enhanced visualization in the ultraviolet range.  Neither Yao nor Mullani explicitly disclose buttons to control a camera lens.  However, Palmer teaches controls for manipulating a zoom lens assembly ([0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the control of Palmer to the imaging assembly of Yao and Mullani, as to provide proper controls for performing imaging.

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (US 2019/0029592).
Regarding claim 14 and 15, Yao does not explicitly disclose whether the air compressor is powered by an outlet or a battery.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the use of an outlet .

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Yao (US 2019/0029592) in view of Brenner (US 2011/0040192).
Regarding claim 16, Yao discloses a method of examining an animal (Abstract: “measuring edema”) comprising: providing a handheld diagnostic device including a housing ([0111]: “device housing 910”) having a proximal end and a distal end (Figs. 9A, 9B show a bottom and top end), a nozzle ([0111]: “first nozzle end 117”), a magnifying element ([0111]: “camera lens 125”), at least one light ([0118]: “at least one light source”), and a flow control configured and arranged to adjust a flow rate of a gas flowing through the nozzle ([0115]: “triggering mechanism 115 can be a button, switch, or dial”).  Yao does not explicitly disclose directing a stream of gas out of the nozzle onto a target area of the animal to blow and separate the fur to see the animal's skin underneath the fur.  However, Yao does teach that the presence of hair in an image may interfere with the diagnostic measurements ([0102]).  Additionally, Brenner teaches using air to move hair that may interfere with acquiring proper diagnostic images ([0045]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the hair moving of Brenner to the examination of Yao, as to provide unobstructed imaging using air that is already being provided to the examination device.
Regarding claim 17, Yao discloses that providing a handheld diagnostic device comprises providing a device having an LED ([0118]: “LED”).
([0111]: “camera 120”).
Regarding claim 19, Yao discloses the step of taking a photograph of the target area with the camera ([0116]: “images obtained/recorded by camera 120”).
Regarding claim 20, Yao discloses the step of taking a video of the target area with the camera ([0160]: “in the form of a video”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/JASON M IP/Primary Examiner, Art Unit 3793